Citation Nr: 0922771	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-14 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a perforated left eardrum.  

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  

3.  Entitlement to service connection for residuals of a 
perforated right eardrum.  

4.  Entitlement to service connection for hepatitis C.  

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

6.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The residuals of a perforated left eardrum are 
asymptomatic.  

2.  At no time during the current appeal have audiometric 
test results corresponded to numeric designations worse than 
Level II for either ear.  

3.  Chronic residuals of a perforated right eardrum are not 
currently shown.  

4.  Hepatitis C was not shown in service or for many years 
thereafter and is not related to active duty service or any 
incident therein.  

5.  The Veteran has received diagnoses of PTSD.  

6.  The Veteran did not serve in combat during his active 
duty service.  

7.  The Veteran's claimed in-service stressors are not 
corroborated by supporting evidence.  

8.  An acquired psychiatric disorder other than PTSD was not 
shown in service or for many years thereafter; neither the 
Veteran's depression nor his anxiety is related to active 
duty service or any incident therein.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
residuals of a perforated left eardrum have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.87, Diagnostic 
Codes (DCs) 6210, 6211 (2008).  

2.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Table VI, Table 
VIa, Table VII, DC 6100 (2008).  

3.  Residuals of a perforated right eardrum were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303 (2008).  

4.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 (2008).  

5.  PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).  

6.  An acquired psychiatric disorder, other than PTSD, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the 
compensable rating claims adjudicated in this decision.  

Herein, a May 2005 rating action granted service connection 
for residuals of a perforated left eardrum (0 percent, from 
July 2004), and a June 2006 rating action granted service 
connection for bilateral hearing loss (0 percent, from July 
2004).  Following receipt of notification of those decisions, 
the Veteran perfected a timely appeal with respect to the 
noncompensable ratings initially assigned to each of these 
disorders.  These disabilities remain so evaluated.  

Residuals of a Perforated Left Eardrum

According to the applicable diagnostic code, perforation of 
the tympanic membrane warrants a noncompensable evaluation.  
38 C.F.R. § 4.87, DC 6211 (2008).  A compensable rating is 
not warranted under this diagnostic code.  Id.  

By analogy, according to the diagnostic code which rates 
impairment resulting from chronic otitis media, evidence of 
swelling, dry and scaly or serous discharge, and itching 
requiring frequent and prolonged treatment warrants the grant 
of a 10 percent rating.  38 C.F.R. § 4.87, DC 6210 (2008).  A 
higher evaluation is not warranted under this diagnostic 
code.  

After a complete and thorough review of the claims folder, 
the Board concludes that a compensable scheduler rating for a 
perforated left eardrum is not warranted.  A June 2006 VA ear 
disease examination demonstrated an intact left tympanic 
membrane with no middle ear effusion erythema, or evidence of 
cholesteatoma.  Also, a general physical examination 
conducted at an outpatient treatment session in September 
2006 confirmed that the Veteran's left tympanic membrane was 
intact with good movement and no fluid.  

Such negative objective pathology does not support a 
compensable rating for the residuals of a perforated left 
eardrum.  As such, the Veteran's appeal is denied.  

Bilateral Hearing Loss

According to the applicable rating criteria, evaluations of 
defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests 
together with the average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second (Hz).  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(defective hearing is rated on the basis of a mere mechanical 
application of the rating criteria).  

The provisions of 38 C.F.R. § 4.85 (2008) establish eleven 
auditory acuity levels from I to XI.  Tables VI and VII as 
set forth in § 4.85 are used to calculate the rating to be 
assigned.  

Additionally, in instances where, because of language 
difficulties, the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa is to be 
used to assign a rating based on puretone averages.  38 
C.F.R. §§ 4.85(c), (h) (2008).  In particular, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hz) is 55 decibels (db) or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2008).  

Also, when the puretone threshold is 30 db or less at 
1000 Hz, and 70 db or more at 2000 Hz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2008).  

VA audiometric testing completed in June 2006 revealed 
puretone thresholds of 35, 45, 60, and 55 db in the Veteran's 
right ear and 35, 50, 55, and 50 db in his left ear at 1,000, 
2,000, 3,000, and 4,000 Hz, respectively.  The average of 
these thresholds was 49 db for his right ear and 48 db for 
his left ear.  Additionally, he had speech discrimination 
scores of 88 percent correct in each ear.  Applying 38 C.F.R. 
§ 4.85, Table VI to these results, a numeric designation of 
II was shown for each ear.  Such numeric designations do not 
support a compensable evaluation.  38 C.F.R. § 4.85, 
Table VII.  

The Board has also considered the additional guidance for 
exceptional patterns of hearing impairment with regard to the 
findings shown at the June 2006 audiological examination in 
the present case.  However, this examination does not provide 
findings that the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hz) is 
55 db or more (in either ear) or that the puretone threshold 
is 30 db or less at 1000 Hz, and 70 db or more at 2000 Hz (in 
either ear).  Consequently, according to such findings, an 
initial compensable rating for bilateral sensorineural 
hearing loss based on exceptional patterns of hearing 
impairment is not warranted.  

The claims folder contains no additional audiological 
evaluations conducted during the current appeal.  
Significantly, therefore, at no time during the current 
appeal has the Veteran's hearing impairment corresponded to a 
numeric designation greater than Level II for either ear.  
Therefore, the Board concludes that an initial compensable 
schedular disability evaluation for bilateral hearing loss is 
not warranted for any period during the current appeal.  



Additional Considerations for Increased Rating Claims

In reaching these decisions, the Board has considered the lay 
statements of record.  The Veteran is competent to report 
symptoms (such as those associated with his service-connected 
left eardrum and bilateral hearing loss disabilities) because 
such actions come to him through his senses and, as such, 
require only personal knowledge rather than medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
He is not, however, competent to identify a specific level of 
disability of these disorders-according to the appropriate 
diagnostic codes.  See Robinson v. Shinseki, No. 06-0164 
(March 3, 2009).  

Such competent evidence-concerning the nature and extent of 
the Veteran's left eardrum and bilateral hearing loss 
disabilities-has been provided by the medical personnel who 
have examined him during the current appeal and who have 
rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under 
which these disabilities are evaluated.  As such, the Board 
finds these records to be more probative than his subjective 
evidence of complaints of increased symptomatology.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest 
in the outcome of a proceeding may affect the credibility of 
testimony).  

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that increased 
ratings for the left eardrum and bilateral hearing loss 
disabilities are not warranted for any portion of the rating 
period on appeal.  In reaching this conclusion, the Board has 
applied the benefit-of-the-doubt doctrine where appropriate.  

Moreover, the Board does not find that referral for 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, a veteran may be awarded a rating higher than 
that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

Significantly, a complete and thorough review of the claims 
folder fails to show that, at any time during the current 
appeal, did the Veteran's left eardrum and bilateral hearing 
loss disabilities result in marked interference with his 
present employment or require hospitalization.  Indeed, he 
has not sought outpatient treatment for these disorders at 
any time during the current appeal.  

Further, as previously discussed herein, the examinations 
conducted on the Veteran's ears during the current appeal 
have all reflected negative left ear drum pathology.  In 
addition, at no time during the current appeal has the 
Veteran asserted that either of these disorders affect his 
ability to work or to function on a daily basis (e.g., to 
complete his daily activities).  

While in the substantive appeal which was received at the RO 
in December 2006 the Veteran reported having to turn up the 
volume on his television "so loud . . . [that his] neighbors 
can hear it" and stated that, even so, he still could not 
hear properly, the VA audiological examination which was 
conducted in June 2006 (essentially contemporaneously to the 
drafting of the substantive appeal) was a complete and 
thorough evaluation of the Veteran's hearing acuity.  All 
pertinent audiological testing was properly conducted.  No 
more recent medical records reflect an increase in his 
hearing complaints.

38 C.F.R. § 4.1 stipulates that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the ratings assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, did the Veteran's left eardrum and 
bilateral hearing loss disabilities result in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  For these reasons, the Board 
concludes that consideration of 38 C.F.R. § 3.321(b)(1) is 
not warranted for these disabilities for any portion of the 
rating period on appeal.  

Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly related to intercurrent causes.  38 
C.F.R. § 3.303(b) (2008).  However, continuity of symptoms is 
required where a condition in service is noted but is not 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Perforated Right Eardrum

In considering the matter of in-service incurrence, the Board 
notes that service treatment records, including the March 
1972 separation examination, are negative for complaints or 
findings referable to a perforated right eardrum.  As such, 
the evidence does not support a finding that a chronic right 
eardrum disability was shown during active duty.  

Additionally, post-service medical records do not provide a 
diagnosis of a perforated right eardrum.  Although the 
Veteran sought treatment for an earache in March 1992, the 
report did not specify which ear.  In any event, at a March 
2004 outpatient treatment session, he denied any ear pain or 
discharge.  

A general physical examination conducted at that time showed 
an intact right tympanic membrane with good movement and no 
fluid.  In addition, a private physical examination conducted 
in November 2005 illustrated no right ear pathology.  
Further, a June 2006 VA ear disease examination demonstrated 
an intact right tympanic membrane with no middle ear 
effusion, erythema, or evidence of cholesteatoma.  

Without a finding that the Veteran has a residual perforated 
right eardrum disability, service connection for such a 
disorder cannot be awarded on any bases.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of a present disability, there can be no valid claim).  
Consequently, the preponderance of the evidence is against 
the claim for service connection for residuals of a 
perforated right eardrum, and the reasonable doubt doctrine 
is not for application.  

Hepatitis C

Service treatment records reflect a finding of infectious 
viral hepatitis, Type A, in January 1972.  At that time, the 
Veteran denied any abusive drugs, medications, or a history 
of blood transfusions.  In any event, the service treatment 
records, including the March 1972 separation examination, 
were negative for complaints or findings referable to 
hepatitis C.  However, it is common medical knowledge that 
hepatitis C was not recognized prior to the late 1980s.  
Nonetheless, the evidence does not support a finding of any 
symptoms consistent with hepatitis C during active duty.  

Although post-service evidence does not pinpoint precisely 
when the Veteran was diagnosed with hepatitis C, at a March 
2004 VA outpatient treatment session, he stated that he had 
this disorder and that he had received blood transfusions 
prior to 1992.  A March 2005 VA general medical examination 
included a diagnosis of hepatitis C based on laboratory 
testing completed at that time which was positive for the 
hepatitis C antibody.  That examination also noted the 
Veteran's history of infectious viral hepatitis A.  
Subsequent medical records confirm a diagnosis of 
hepatitis C.  

Even accepting hepatitis C pathology as early as March 2005, 
the Board emphasizes the gap between the Veteran's separation 
from service (March 1972) and first diagnosis of hepatitis C 
more than three decades later in March 2005.  Moreover, more 
than a decade passed between the time hepatitis C was 
recognized and his diagnosis.  

As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the 
currently-diagnosed hepatitis C to active duty, despite the 
Veteran's contentions to the contrary.  

The March 2005 VA examiner acknowledged that the Veteran's 
hepatitis A had been found in service but also pointed out 
that current laboratory testing showed a negative Hepatitis A 
IgM.  Significantly, after review of the claims folder, an 
interview with the Veteran, a current physical examination, 
and consideration of medical literature, the examiner 
concluded that hepatitis A "remains self-limited and does 
not progress to chronic liver disease."  As such, the 
examiner expressed his opinion that "the . . . [V]eteran's 
hepatitis C is not related to the [infectious] viral 
hepatitis A . . . that he incurred in the service."  

In this regard, the Board notes that, at a February 2007 VA 
outpatient treatment session, the Veteran reported that, 
during his service in Vietnam in August 1970, the convoy in 
front of his vehicle was attacked by enemy forces.  According 
to the Veteran, when he attempted to help his wounded fellow 
servicemen, he was exposed to "blood/body fluids" from 
several individuals.  

In light of this description, as well as his denial of other 
risk factors (including tatoos and intravenous drug use), his 
treating physician concluded in March 2007 that "it is as 
likely as not that his [the Veteran's] hepatitis C infection 
was related to . . . [his] described [incident]."  However, 
the physician also indicated that he was writing the letter 
at the request of the Veteran and indicated that an opinion 
from the treating gastroenterologist who was managing the 
hepatitis C should be sought should a further opinion be 
needed.  

The Board has thoroughly reviewed both of these medical 
reports.  In assigning high probative value to the March 2005 
VA examiner's conclusions, the Board notes that the examiner 
had the claims file for review, specifically discussed the 
findings in the claims file, obtained a reported history from 
the Veteran, and conducted a complete examination.  There is 
no indication that the VA examiner was not fully aware of the 
Veteran's past medical history or that he misstated any 
relevant fact.  Therefore, the Board finds that the VA 
examination was adequate for evaluation purposes and finds 
the VA examiner's opinion to be of great probative value.    

In reaching this conclusion, the Board has also considered 
the Veteran's VA treating physician's opinion that the 
Veteran contracted hepatitis C as a result of exposure to the 
blood and/or body fluids from wounded fellow servicemen when 
he attempted to help them after an enemy attack in August 
1970.  In this regard, the Board notes that the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale" to support his or her opinion.  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  

Significantly, this treating VA physician did not review the 
Veteran's service treatment records prior to rendering his 
opinion.  While not dispositive, as the Board has discussed 
herein, service treatment records indicate that, at the time 
of the treatment for hepatitis A in January 1972, the Veteran 
had denied any hepatitis risk factors.  

In addition, the claims folder contains no medical reference 
to post-service treatment for hepatitis C until the March 
2005, more than three decades after his separation from 
service.  Further, it appears that the Veteran was in a 
serious motor vehicle accident in 1987, which required 
multiple surgeries.  Although the nature and extent of those 
surgeries are not of record, the Veteran has also admitted 
receiving a blood transfusion prior to 1992.  

While this information was part of the claims file and known 
by the VA examiner, it is not clear that the VA primary 
physician was aware of this or of the fact that the Veteran 
was treated for Hepatitis A in service.  Moreover, the 
incident of providing aid to injured soldiers is, itself, not 
confirmed in the record.  Therefore, the basic premise on 
which the treating physician based his opinion is not 
supported by the evidence.  

Further, the VA examiner identified multiple other risk 
factors, including the blood transfusions from the post-
service motor vehicle accident, multiple sex partners, 
unprotected sex, and post-service intranasal cocaine use.  
The private physician did not identify any other potential 
risk factors nor address their relevance.

As such, the Board finds the treating VA doctor's opinion to 
be less probative than the VA examiner's opinion.  See Black 
v. Brown, 5 Vet. App. 177, 180 (1993); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 
(1993) (medical opinions have no probative value when they 
are based on an inaccurate factual predicate, such as the 
veteran's self-reported and inaccurate history).  

Consequently, and based on this evidentiary posture, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for hepatitis C.  
This appeal is, therefore, denied.  

PTSD

Service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2008).  

According to post-service medical records, the Veteran has 
been diagnosed with PTSD.  Despite these diagnoses, however, 
all of the criteria of 38 C.F.R. § 3.304(f) have not been 
met.  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending upon whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  See 38 U.S.C.A. § 1154(b) (West 2002).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and that the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
Id.  

In the present case, the Veteran's DD 214 is negative for any 
indication of engagement in combat; award of any decoration, 
medal, or badge indicative of involvement in combat; or 
receipt of wounds as a result of action with enemy forces.  
As such, his statements alone are not sufficient to establish 
the occurrence of the claimed stressor(s), and his testimony 
must be corroborated by credible supporting evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  

Service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).  Thus, the primary 
issue in the present case is whether the Veteran's reported 
in-service stressors can be corroborated.  This matter is an 
adjudicatory question involving both consideration of the 
facts as presented as well as the credibility of the evidence 
contained in the instant record.  

In a December 2006 statement, the Veteran maintained that the 
convoy in which he was riding in the northwest area of 
QuiNhon near the village of Binh Dinh in November 1970 ran 
over land mines.  According to him, "bodies of soldiers were 
everywhere."  He contends that he held the head and 
shoulders of a Vietnamese soldier who had had both legs blown 
off and that "[t]here was blood all over . . . [him, the 
Veteran]."  Thereafter, in January 2007, the RO asked him to 
submit more specific information regarding his purported 
stressors.  He failed to respond.  

The Board has carefully considered the Veteran's assertions 
concerning his purported in-service stressors.  As he has not 
served in combat, however, his statements alone are not 
sufficient to establish the occurrence of his claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.

Further, evidence of record does not support the Veteran's 
in-service stressor.  Available service personnel records do 
not illustrate his involvement in a land mine incident in the 
northwest area of QuiNhon near the village of Binh Dinh in 
November 1970.  Statements from fellow servicemen attesting 
to this purported incident have not been received and 
associated with the claims folder.  

Service treatment records are negative for complaints or 
findings referable to PTSD, except for a one-time episode of 
complaints of trouble sleeping and a nervous tremor in April 
1971.  Significantly, the March 1972 separation examination 
demonstrated a normal psychiatric evaluation.  The Veteran 
has been unable to provide more specific information of his 
in-service stressor in order that it can be verified.  The 
Board concludes, therefore, that his claimed in-service 
stressor has not been corroborated.  

In such circumstances, consideration of the third requirement 
for a grant of service connection for PTSD (concerning the 
existence of medical evidence of a link between current 
symptomatology and the claimed in-service stressor) is not 
necessary.  38 C.F.R. § 3.304(f) (2008); see also, Reonal 
v. Brown, 5 Vet. App. 458 (1993) (in which the Court 
stipulated that a medical opinion based on an inaccurate 
factual premise is not probative).  The preponderance of the 
evidence is against the Veteran's claim for service 
connection for PTSD, and the reasonable doubt doctrine is not 
for application.  



Psychiatric Disorder Other Than PTSD

Service treatment records reflect complaints of trouble 
sleeping and a nervous tremor in April 1971.  The remainder 
of the service treatment records, however, is negative for 
complaints or findings referable to a psychiatric disorder.  
Indeed, the March 1972 separation examination demonstrated a 
normal psychiatric evaluation.  As such, the evidence does 
not support a finding that a chronic psychiatric disorder 
other than PTSD was shown during active duty.  

Although post-service evidence does not pinpoint precisely 
when the Veteran was diagnosed with a psychiatric disorder 
other than PTSD, depression was noted at a September 1999 VA 
outpatient treatment session after he complained of not 
"feeling good."  Also, at a March 2004 VA outpatient 
treatment session, a treating physician prescribed Paxil for 
depression.  In addition, a mental status evaluation 
completed the following month diagnosed an anxiety disorder.  
Subsequent medical records reflect continued treatment for, 
and evaluation of, depression and anxiety.  

Even accepting this psychiatric pathology as early as 
September 1999, the Board emphasizes the gap between the 
Veteran's separation from service (March 1972) and the first 
diagnosis of a psychiatric disorder other than PTSD (e.g., 
depression) more than two-and-a-half decades later in 
September 1999.  As such, the evidence does not support the 
claim based on continuity of symptomatology.  See Maxson, 230 
F.3d at 1333; Mense, 1 Vet. App. at 356.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the 
currently-diagnosed depression or anxiety disorder to active 
duty, despite the Veteran's contentions to the contrary.  Of 
particular significance to the Board is the absence of 
medical evidence associating either of these diagnosed 
disabilities with the Veteran's service, or an incident 
therein.  

Consequently, and based on this evidentiary posture, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for an acquired 
psychiatric disorder other than PTSD.  This appeal is, 
therefore, denied.  

Additional Considerations For Service Connection Claims

In reaching these decisions, the Board has considered the 
Veteran's assertions of a continuity of pertinent 
symptomatology since service.  Indeed, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

Upon a complete and thorough review of the claims folder, 
however, the Board finds that the Veteran's reported history 
of continued relevant symptoms since active service is 
inconsistent with the other evidence of record.  Indeed, as 
the Board has discussed herein, post-service evidence does 
not reflect a diagnosis of right eardrum disability or 
diagnoses of hepatitis C, PTSD, or a psychiatric disorder 
other than PTSD until many years after separation from 
service.  

The Board has weighed the Veteran's contention regarding a 
continuity of pertinent problems against the absence of 
documented diagnoses of the claimed disorders and against the 
lack of and finds his recollections as to symptoms 
experienced in the distant past, made in connection with 
claims for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  

Also in reaching these decisions, the Board has considered 
the lay statements of record regarding medical nexus.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The Veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno, 6 Vet. App. at 470.  He is not, however, competent to 
identify the specific disorders for which service connection 
is currently sought on appeal.  See Robinson v. Shinseki, No. 
06-0164 (March 3, 2009) (knee pathology, identified as 
degenerative joint disease, is not the type of disorder that 
a lay person can provide competent evidence on questions of 
etiology or diagnosis).  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims folder.  As such, the Board finds these records to 
be more probative than his subjective assertions of pertinent 
disorders claimed on appeal to be related to service.  See 
Cartright, 2 Vet. App. at 25 (interest in the outcome of a 
proceeding may affect the credibility of testimony).  

Consequently, in light of the above discussion and, in 
particular, in view of the absence of competent evidence of 
diagnosed residuals of a perforated right eardrum, a 
corroborated in-service stressor, and competent evidence of 
an association between the diagnosed hepatitis C, depression, 
and anxiety disorder and the Veteran's active duty, the Board 
concludes that the preponderance of the evidence is against 
the claims for service connection for such disorders.  There 
is, therefore, no doubt to be otherwise resolved.  As such, 
the appeals are denied.  



Duties to Notify and to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pellegrini II).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Initial Compensable Rating Claims.  The Veteran's residuals 
of a perforated left eardrum and bilateral hearing loss 
claims arise from his disagreement with the initial 
compensable ratings assigned respectively following the grant 
of service connection for each of these disorders.  Courts 
have held that, once service connection is granted, a claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under the VCAA.  

Service Connection Claims.  Here, the VCAA duty to notify was 
satisfied by way of a letter sent to the Veteran in July 2004 
that fully addressed all notice elements and was sent prior 
to the initial RO decision in these matters.  The letter 
informed him of what evidence was required to substantiate 
these service connection issues and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection for 
such disabilities.  Any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of his claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development with respect 
to the service connection and compensable rating claims 
adjudicated in this decision has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, pertinent private and VA medical records have been 
obtained and associated with the claims folder.  Further, he 
has been accorded multiple pertinent VA examinations.  In 
addition, although he was initially asked to present 
testimony before a Veterans Law Judge via videoconferencing, 
he failed to report for the subsequently-scheduled hearing.  

The Board acknowledges that the Veteran has not been accorded 
a VA psychiatric examination.  In light of the fact that his 
claimed in-service stressor has not been corroborated, a 
remand for an examination to determine whether a link exists 
between current symptomatology and the claimed in-service 
stressor is not necessary and would unduly delay resolution.  
Further, in light of the absence of a diagnosis of depression 
or an anxiety disorder until several decades after service, a 
pertinent VA examination to determine the etiology of these 
currently diagnosed disabilities also is not necessary and 
would unduly delay resolution.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims 
adjudicated herein that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty 
to assist in the development of these issues.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

An initial compensable rating for residuals of a perforated 
left eardrum is denied.  

An initial compensable rating for bilateral hearing loss is 
denied.  

Service connection for residuals of a perforated right 
eardrum is denied.  

Service connection for hepatitis C is denied.  

Service connection for PTSD is denied.  

Service connection for an acquired psychiatric disorder, 
other than PTSD, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


